Case 3:18-cv-07502-EDL Document 6-9 Filed 12/13/18 Page 1 of 5




            Exhibit
              I
       Case 3:18-cv-07502-EDL Document 6-9 Filed 12/13/18 Page 2 of 5




                                   October 26, 2018



Via Email

Mr. R. James Slaughter
Ms. Rachel E. Meny
Keker, Van Nest & Peters LLP
633 Battery Street
San Francisco, CA 94111
rslaughter@keker.com
rmeny@keker.com

      Re:       Massachusetts Demands for Arbitration

Dear Mr. Slaughter & Ms. Meny:

     The individual Massachusetts claimants identified on the attached
spreadsheet hereby demand arbitration against:

            •   Lyft, Inc.
            •   John Zimmer, President
            •   Logan Greene, CEO
            •   Chris Lambert, CTO
            •   Jon McNeill, COO
            •   Raj Kapoor, Chief Strategy Officer
            •   Tyler George, General Manager, New England

Claimants are all Lyft drivers. Lyft misclassified them as independent
contractors. This demand is made under Lyft’s arbitration agreement with
its drivers, copies of which are available on Lyft’s website. All claimants
demand arbitration under Lyft’s arbitration agreement.

      1.        Arbitration Fees

       The arbitration agreement provides that claimants are “responsible for
contributing up to an amount equal to the filing fee that would be paid to
initiate the claim in the court of general jurisdiction in the state in which you
provide Services to Riders, unless a lower fee amount would be owed by you
pursuant to the AAA Rules, applicable law, or subsection (e)(1) above.”
Agrmt. § 17(e)(3). Under AAA rules, the fee due is $300. To file these claims
       Case 3:18-cv-07502-EDL Document 6-9 Filed 12/13/18 Page 3 of 5

                                                               October 26, 2018
                                                                    Page 2 of 4



in Massachussetts would cost $240. Accordingly, each claimant that does not
qualify to submit an affidavit of indigency owes a $240 filing fee. Claimants’
counsel will pay that amount for every claimant that has not submitted a fee
waiver.

      2.    Brief Explanation of the Dispute and Requested Relief

      This is an employee misclassification case. Lyft misclassifies claimants
as independent contractors. Claimants are actually Lyft’s employees and
therefore entitled to minimum wage, overtime, and other benefits under
Massachusetts law. Lyft has not paid claimants consistently with its legal
obligations. Claimants seek relief under the federal Fair Labor Standards
Act, M.G.L. c. 149 §§ 148B, 148C, 150, and 151 and assert an entitlement to
damages, liquidated damages, prejudgment interest, injunctive relief, and
attorneys’ fees and costs.

      3.    Names and Addresses

       The names and addresses of the claimants appear on the attached
spreadsheet. Claimants are represented by Warren Postman, Tom Kayes,
and Michelle Camp of Keller Lenkner LLC. The main office of Keller Lenkner
is located 150 North Riverside Plaza, Suite 4270, Chicago, Illinois 60606.

      Lyft, Inc. is located at 185 Berry Street, Suite 5000, San Francisco,
California 94107.

      4.    Amount in Dispute

      Claimants are individually unable to state the amount of their claims.
The value of their claims depends on the specifics of when and how much
they drove for Lyft. Lyft is in possession of this information in sufficient
detail to calculate each claimant’s damages.
       Case 3:18-cv-07502-EDL Document 6-9 Filed 12/13/18 Page 4 of 5


                                                              October 26, 2018
                                                                   Page 3 of 4


     5.      Desired Location of Hearing

     Claimants desire hearings, if any, in convenienet locations. Claimants
propose hearings in the cities noted on the attached spreadsheet.

                                 *   *     *

                                         Respectfully submitted,




                                         Warren Postman
                                         Partner
                                         Attorney for Claimants

Enclosures
       Case 3:18-cv-07502-EDL Document 6-9 Filed 12/13/18 Page 5 of 5


                                                              October 26, 2018
                                                                   Page 4 of 4

                             Proof of Service

      On October 26, 2018, I caused the foregoing document to be served
via the below-indicated methods on the below-indicated individuals.

Mr. R. James Slaughter
Ms. Rachel E. Meny
Keker, Van Nest & Peters LLP
633 Battery Street
San Francisco, CA 94111
rslaughter@keker.com
rmeny@keker.com



                                   /s/ Tom Kayes___________
                                      Tom Kayes
